MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                          Aug 29 2019, 7:41 am

court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Megan Shipley                                            Jenny R. Buchheit
Marion County Public Defender Agency                     Stephen E. Reynolds
Indianapolis, Indiana                                    Gregory W. Pottorff
                                                         Sean T. Dewey
                                                         Ice Miller LLP
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                               August 29, 2019
Commitment of M.T.                                       Court of Appeals Case No.
                                                         19A-MH-569
M.T.,
                                                         Appeal from the Marion Superior
Appellant,                                               Court
        v.                                               The Honorable Melanie Kendrick,
                                                         Judge Pro Tempore
Community Health Network                                 Trial Court Cause No.
Inc. of Marion County d/b/a                              49D08-1901-MH-3702
Adult & Child MHC,
Appellee.



Brown, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-MH-569 | August 29, 2019              Page 1 of 13
[1]   M.T. appeals the trial court’s February 7, 2019 Order of Temporary

      Commitment. We affirm.


                                      Facts and Procedural History

[2]   On January 28, 2019, Adult & Child MHC filed an Application for Emergency

      Detention of Mentally Ill Person, with information provided by V.L., who is

      M.T.’s brother, together with a physician’s statement. On January 30, 2019,

      M.T. was admitted to the hospital, and on February 4, 2019, a Report

      Following Emergency Detention and a physician’s statement signed by Dr.

      Kanwal Sidhu were filed. Dr. Sidhu’s report stated that he believed M.T. was

      suffering from schizoaffective disorder and was gravely disabled.


[3]   On February 7, 2019, the court held a hearing at which Dr. Sidhu, V.L., and

      M.T. testified. Dr. Sidhu testified that he is a psychiatrist with Community

      Hospital North, that M.T. was admitted by his outpatient clinic Adult & Child

      MHC because of worsening psychosis, and that he saw M.T. for an evaluation

      on January 30th. According to Dr. Sidhu, M.T. reported that he had been

      healed and that Jesus had been talking to him. He testified that M.T. “has

      euphoria, grandiosity, distractibility, poor sleep, [and] confusion” and that

      M.T. reported that “he had not eaten for three days and was surviving only on

      water and now because of the grace of God.” Transcript Volume II at 5. He

      testified that M.T. had extreme paranoia, “was responding to internal stimuli

      which means he was hearing voices,” reported that he had not been taking his

      medications “for a long time, over seven months,” and “basically denied he had


      Court of Appeals of Indiana | Memorandum Decision 19A-MH-569 | August 29, 2019   Page 2 of 13
      any mental illness and his outpatient team was really worried about him

      because of his rapid decompensation due to his state of worsening psychosis

      and suicidal behaviors, so they admitted him.” Id. Dr. Sidhu testified he had

      seen M.T. many times, he had seen him every year for at least three years, he

      saw him in 2013 when he was admitted, and “in two other circumstances but

      more of the suicidal behaviors.” Id. at 6.


[4]   Dr. Sidhu indicated that, in August 2018, M.T. was admitted under his care

      and at that time M.T. was psychotic, delusional, and suicidal, that he had drank

      soap because voices told him to do so, and he talked about a plan to cut his

      throat with scissors. He testified that M.T. has a diagnosis of Schizoaffective

      Disorder Bipolar Type in which he has psychotic symptoms including paranoia,

      hearing voices, distractibility, poor concentration, and poor functioning as well

      as “some manic symptoms where he is euphoric, grandiose, he needs to sleep

      which leads to poor functioning – actually he is barely functioning. So we

      diagnosed him with having this [dis]order for many, many years.” Id. at 7. He

      testified that M.T. “cannot function and is not able to do well in life.” Id.

      When asked to give an example of how M.T. is exhibiting paranoia, Dr. Sidhu

      testified “[h]e is very guarded,” “[t]hat is the first sign of paranoia that he will

      not reveal much and he looks around scared,” “[h]e does that most of the day

      in the hospital,” “he is paranoid about his family’s intentions – about what they

      could do to him,” “most of the paranoia tendered [sic] around religious themes,

      the devil,” and “[t]his time he is not really talking about it as much as he is

      guarded.” Id. He testified that M.T. “thinks Jesus talks to him and that he can


      Court of Appeals of Indiana | Memorandum Decision 19A-MH-569 | August 29, 2019   Page 3 of 13
      go without food for days at a time.” Id. at 8. He indicated that M.T. does not

      believe he has a mental illness, has refused to take any medications since he has

      been hospitalized, and does not think he needs medication.


[5]   When asked how M.T.’s Schizoaffective Disorder affects his ability to function

      independently, Dr. Sidhu testified that it affects his ability to hold a job, to

      function in society, and to have a stable place of residence, that he has to

      depend on his family for some of his needs, and that he has not been

      functioning well outside of the hospital. When asked if there were tasks M.T. is

      unable to do because of his illness, he answered “holding a stable job,”

      “[h]aving functioning relationships with other people,” and “he is not eating

      and feeding himself properly because of his delusions.” Id. at 8. When asked if

      he is able to provide himself with food clothing, shelter, and other essential

      human needs, Dr. Sidhu testified “not that I know of,” that M.T. is not

      employed, and that he may have had odd jobs in the past but at this time he is

      unable to do those things on a stable basis due to his mental illness. Id. at 9.

      He indicated that M.T. is gravely disabled and that his opinion is based on

      M.T.’s chronic mental illness. When asked if M.T. presented a substantial risk

      of harming himself, Dr. Sidhu testified that he had a lung collapse and that

      M.T. had told him that he wanted to slit his throat with scissors and one time

      had jumped off of a three-story building. He testified that “having a mental

      illness places you at high risk when you are in an acute decompensated state,”

      “[y]ou are likely to act on your impulses,” “he has not told me that he wants to

      do that this time but he still is a risk because of not getting treated,” and “I


      Court of Appeals of Indiana | Memorandum Decision 19A-MH-569 | August 29, 2019   Page 4 of 13
      know he had told me in the past that voices told him to drink soap” and that

      “he has talked about in the past about cutting his throat with scissors because of

      the mental illness – the voices.” Id. at 10.


[6]   When asked why a commitment for a period not to exceed ninety days was

      necessary to provide an improvement in M.T.’s condition, Dr. Sidhu testified “I

      think that the minimum amount of time we need for the medication to work

      and to . . . get a good treatment plan established for him with his counseling

      and group therapy, case management and . . . get some other (inaudible)

      solutions so he can have a long term outcome that is positive for him.” Id. at

      11. He testified that, if the commitment were granted, he planned to start M.T.

      on an injectable medication and have a case management team involved to help

      him with outpatient follow-up, that his living situation will determine if he is

      able to go back to live with his family or independently, that he would “have

      him establish with the outpatient team,” and “[s]o he would stay in the hospital

      for about less than a week – he should be able to be discharged from the

      hospital and do outpatient follow up.” Id. He indicated the medications he

      mentioned were used for the treatment of Schizophrenia, Schizoaffective

      Disorder, and Bipolar Disorder. He testified that M.T.’s condition “is pretty

      serious right now. With his psychosis.” Id. at 12. He indicated that he

      believed the medications he prescribed will be a substantial benefit in treating

      M.T.’s mental illness, that the probable benefits from the proposed treatment

      with medication greatly outweigh the risk of harm and the personal concerns of

      the patient, that he did not believe that a less restrictive form of treatment


      Court of Appeals of Indiana | Memorandum Decision 19A-MH-569 | August 29, 2019   Page 5 of 13
      would be effective, and that M.T. responds well when he takes the medication,

      is able to function better, does not have the voices or paranoia, and is at less risk

      of causing himself harm.


[7]   V.L. testified that he is M.T.’s older brother and, when asked why he felt the

      need for the application for emergency detention, replied “[b]ecause since he

      has not been taking any medication, when he drive, he drive very fast – number

      one. Number two, he – he said he was living in an apartment and – but – one

      time he left the door open and nobody was there in inside.” Id. at 15. He

      indicated that occurred on January 16, 2019. V.L. testified when questioned as

      follows:

              A.      So me and my mom, we always go and check every day at
                      his apartment to see if his car is parked in the parking lot.
                      And the day the door was left open – it was since, you know,
                      since the whole day. And then he was disappeared for like
                      four or five days and by the time we know he was in . . .
                      what do you call – Chicago. And I had my best friend in
                      Chicago – he went to their church. He wanted to be member
                      of their church. And then one day he was outside – I mean
                      outside the church parking lot under extreme weather. And
                      he was praying like half an hour at least.

              [M.T.’s Counsel]: Objection. Hearsay. Move to strike the
                    evidence.

              Q.      How did you come to learn about him being outside?

              A.      Because they took a picture and sent it to my phone. I have
                      that evidence in my phone.

              Q.      You had seen a picture of him outside the church parking
                      lot?


      Court of Appeals of Indiana | Memorandum Decision 19A-MH-569 | August 29, 2019   Page 6 of 13
        A.      Yes. Do you want to see that? I do have that.

        Q.      That is okay.

        The Court: Overruled.

        Q.      Thank you. So could you describe what you saw in the
                picture?

        A.      He was sitting outside in the snow. He was sitting and he
                was doing like this.

        Q.      And when was that?

        A.      I think it is on January twenty-first. Yes, January twenty-
                first of this year.

        Q.      You mentioned he drives very fast. Could you describe your
                concern about that?

        A.      If he does not obey the traffic signs, if there is a speed limit
                thirty – he does not – he does not know how to obey so he
                just drive.

        Q.      Have you been with him in the car?

        A.      No, my mom.

Id. at 16. When asked what happens when M.T. stops taking his medications,

V.L. testified that his behavior changes, “he sometime kind of suicidal when he

is off of medication,” and he is more aggressive, unrealistic, and cannot

socialize very well. Id. at 17. When asked about he and his mother checking

on M.T., V.L. replied “we just checked the parking lot to see if his car is

parking or not,” “[s]o other day, his car was not parking there. The door was

left,” and “[s]o every day – like every three or four hours we went and checked

in front of his apartment just to see if his car is there.” Id. at 17-18. When

Court of Appeals of Indiana | Memorandum Decision 19A-MH-569 | August 29, 2019     Page 7 of 13
      asked what he observed personally that led him to believe M.T. was a danger to

      himself, V.L. testified “I would say the driving pattern . . . would be very

      dangerous to him and others too.” Id. at 18. He also testified: “If he is taking

      medication, he is a very, very good person. If he is not taking medication, he is

      totally different person. So I will say if he is taking medication, everything will

      be fine. But since his denial in taking medication by saying, ‘I have got

      delivered from God.’ That is also kind of extreme religious belief too, which is

      unrealistic. So if he is taking any medication or if he got injection in a form of

      any kind of medication, he will be fine.” Id. at 18-19. On cross-examination,

      when asked, “going to the car and to him speeding – have you ever been in the

      vehicle with him while he is doing that,” V.L. answered “[n]o,” and when

      asked “[a]nd just for purposes of the record, you were not in Chicago,” V.L.

      replied “I was not in Chicago.” Id. at 19.


[8]   M.T. testified: “I was healed and delivered (inaudible) from my health

      condition since near the end of last year - about four months. I have not had

      my meds since about October last year. It has been October, November,

      December, January, February – about five months that I have no longer needed

      meds after receiving healing and deliverance from the Lord, Jesus Christ. To

      God all the glory.” Id. at 20-21. He indicated he had a place to live and a

      vehicle, was filling out job applications, and going to job fairs.


[9]   The trial court issued an Order of Temporary Commitment dated February 7,

      2019, which found that M.T. is suffering from a psychiatric disorder which is a



      Court of Appeals of Indiana | Memorandum Decision 19A-MH-569 | August 29, 2019   Page 8 of 13
       mental illness and is gravely disabled. 1 It found M.T. is need of custody, care,

       and treatment at Community Hospital North for a period not expected to

       exceed ninety days and ordered that, upon attaining outpatient status, M.T. was

       required to take all medications as prescribed, attend all clinic sessions as

       scheduled, and maintain a current address and phone number with the court

       and designated facility.


                                                         Discussion

[10]   In Indiana, an individual who is alleged to be mentally ill and either dangerous

       or gravely disabled may be committed to a facility for not more than ninety

       days under Ind. Code §§ 12-26-6. 2 The petitioner is required to prove by clear

       and convincing evidence that the individual is mentally ill and either dangerous

       or gravely disabled and detention or commitment of that individual is

       appropriate. Ind. Code § 12-26-2-5(e) 3; Civil Commitment of T.K. v. Dep’t of

       Veterans Affairs, 27 N.E.3d 271, 273 (Ind. 2015). The clear and convincing




       1
        There is a checkmark in the field on the pre-printed form order to indicate that M.T. is gravely disabled and
       no checkmark in the fields indicating that he is dangerous to self or others.
       2
           The Indiana Supreme Court has stated:
                  In Indiana, an adult person may be civilly committed either voluntarily or involuntarily.
                  Involuntary civil commitment may occur under four circumstances if certain statutorily
                  regulated conditions are satisfied: (1) “Immediate Detention” by law enforcement for up
                  to 24 hours, see Ind. Code § 12-26-4 et seq.; (2) “Emergency Detention” for up to 72
                  hours, see Ind. Code § 12-26-5 et seq.; (3) “Temporary Commitment” for up to 90 days,
                  see Ind. Code § 12-26-6 et seq.; and (4) “Regular Commitment” for an indefinite period of
                  time that may exceed 90 days, see Ind. Code § 12-26-7 et seq.
       Civil Commitment of T.K. v. Dep’t of Veterans Affairs, 27 N.E.3d 271, 273 n.1 (Ind. 2015).
       3
           Ind. Code § 12-26-2-5 provides that it applies under Ind. Code §§ 12-26-6.


       Court of Appeals of Indiana | Memorandum Decision 19A-MH-569 | August 29, 2019                    Page 9 of 13
       evidence standard is an intermediate standard of proof greater than a

       preponderance of the evidence and less than proof beyond a reasonable doubt.

       See T.D. v. Eskenazi Health Midtown Cmty. Mental Health Ctr., 40 N.E.3d 507, 510

       (Ind. Ct. App. 2015). In order to be clear and convincing, the existence of a fact

       must be highly probable. Id. In reviewing the sufficiency of the evidence

       supporting a determination requiring clear and convincing evidence, we will

       consider only the evidence favorable to the judgment and all reasonable

       inferences drawn therefrom, and we will not reweigh the evidence or judge the

       credibility of witnesses. Id.


[11]   M.T. does not dispute the finding “that he suffered from a mental illness,

       Schizoaffective Disorder.” Appellant Brief at 13. Rather, he challenges the

       finding that he is gravely disabled. Ind. Code § 12-7-2-96 provides:

               “Gravely disabled”, for purposes of IC 12-26, means a condition in
               which an individual, as a result of mental illness, is in danger of
               coming to harm because the individual:

                       (1) is unable to provide for that individual’s food, clothing,
                       shelter, or other essential human needs; or

                       (2) has a substantial impairment or an obvious deterioration
                       of that individual’s judgment, reasoning, or behavior that
                       results in the individual’s inability to function independently.


[12]   M.T. argues that the evidence does not show that he was unable to provide for

       his own needs or function independently, that prior to his hospitalization he

       lived independently in an apartment and was looking for work, that his

       behavior did not rise beyond idiosyncratic behavior, and that an adult’s failure

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-569 | August 29, 2019   Page 10 of 13
       to communicate with his family for four or five days is not evidence that he is

       gravely disabled. He contends that denial of illness and refusal to medicate

       standing alone are insufficient to establish grave disability, he started eating

       again in the hospital, and there was no evidence he was malnourished. He

       argues that, while Dr. Sidhu testified that he had a history of suicidal thoughts

       and actions and at some unspecified point in the past he jumped off of a

       building and stated he wanted to slit his throat, he did not have any such active

       suicidal behaviors at the time of his hospitalization in January and February

       2019 and the court did not find that he was dangerous to himself. He also

       argues the court erred in admitting V.L.’s testimony regarding what his friend

       in Chicago told him. Community Health Network, Inc., maintains that it

       proved by clear and convincing evidence that M.T. is gravely disabled under

       Ind. Code § 12-7-2-96(1) and (2). It also argues that V.L.’s testimony regarding

       what he observed in a photograph of M.T. is not hearsay and that, even if it was

       hearsay, admission of the testimony was harmless.


[13]   The record reveals Dr. Sidhu’s testimony that M.T. presented with “euphoria,

       grandiosity, distractibility, poor sleep, [and] confusion,” had not eaten for three

       days, had “extreme paranoia,” was responding to internal stimuli or hearing

       voices, and reported that he had not taken his medications for over seven

       months. Transcript Volume II at 5. Dr. Sidhu testified regarding M.T.’s

       diagnoses, history, and symptoms. He testified that M.T. was “barely

       functioning.” Id. at 7. He testified that M.T. thinks that he can go without

       food for days at a time. He indicated that M.T. refused to take any


       Court of Appeals of Indiana | Memorandum Decision 19A-MH-569 | August 29, 2019   Page 11 of 13
       medications. He indicated M.T.’s disorder affects his ability to maintain

       employment and a residence and function in society. He testified that M.T.

       was “not eating and feeding himself properly because of his delusions.” Id. at

       8. Dr. Sidhu also testified regarding M.T. presenting in the past with a

       collapsed lung and his reports of jumping from a building, wanting to cut his

       throat, and voices telling him to drink soap. He testified that M.T.’s condition

       “is pretty serious right now. With his psychosis.” Id. at 12. Further, V.L.

       testified regarding M.T.’s behavior and how, when he does not take his

       medication, he is more aggressive, more unrealistic, and cannot socialize well.

       The court also heard M.T.’s testimony indicating his belief that he did not need

       medication. It also heard Dr. Sidhu’s testimony regarding the anticipated

       treatment and follow-up outpatient services.


[14]   Based upon the record, we conclude that clear and convincing evidence

       supports the trial court’s determination that M.T. was gravely disabled for

       purposes of his involuntary commitment. As to M.T.’s assertion the court erred

       in admitting certain hearsay testimony, we note that V.L. testified regarding a

       photograph of M.T. and what it depicted, specifically, that it showed M.T.

       “sitting outside in the snow . . . doing like this.” Transcript Volume II at 16.

       To the extent V.L.’s testimony included inadmissible hearsay, we will presume

       the trial court did not consider the challenged statements. See Morfin v. Estate of

       Martinez, 831 N.E.2d 791, 800 n.5 (Ind. Ct. App. 2005) (noting that we presume

       that a trial court in a bench trial rendered its judgment solely on the basis of

       admissible evidence). Further, the other testimony elicited from Dr. Sidhu and


       Court of Appeals of Indiana | Memorandum Decision 19A-MH-569 | August 29, 2019   Page 12 of 13
       V.L. as set forth above and in the record is sufficient to support the court’s

       determination that M.T. was gravely disabled. See Commitment of M.M. v.

       Clarian Health Partners, 826 N.E.2d 90, 96 (Ind. Ct. App. 2005) (finding the

       improper admission of certain statements was harmless as a doctor’s testimony

       regarding his personal observations of M.M. during her detention adequately

       supported the commitment order), trans. denied.


[15]   For the foregoing reasons, we affirm the trial court’s February 7, 2019 Order of

       Temporary Commitment of M.T.


[16]   Affirmed.


       Altice, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-MH-569 | August 29, 2019   Page 13 of 13